UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28 Date of reporting period:February 28, 2014 Item 1. Reports to Stockholders. Annual Report February 28, 2014 Collins Alternative Solutions Fund Institutional Class (CLLIX) Class A (CLLAX) Investment Adviser Collins Capital Investments, LLC 806 Douglas Road Suite 570 Coral Gables, Florida 33134 Phone: 1-855-55-ALT-MF Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 7 INVESTMENT HIGHLIGHTS 9 SCHEDULE OF INVESTMENTS 13 SCHEDULE OF OPTIONS WRITTEN 26 SCHEDULE OF SECURITIES SOLD SHORT 28 SCHEDULE OF OPEN FUTURES CONTRACTS 31 SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS 32 SCHEDULE OF INTEREST RATE SWAPS 35 SCHEDULE OF TOTAL RETURN SWAPS 36 STATEMENT OF ASSETS AND LIABILITIES 38 STATEMENT OF OPERATIONS 40 STATEMENTS OF CHANGES IN NET ASSETS 41 FINANCIAL HIGHLIGHTS 42 NOTES TO FINANCIAL STATEMENTS 44 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 61 BASIS FOR TRUSTEES’ APPROVAL OF SUB-ADVISORY AGREEMENTS 62 NOTICE OF PRIVACY POLICY & PRACTICES 65 ADDITIONAL INFORMATION 66 Dear Shareholder, The Collins Alternative Solutions Fund (the “Fund”) concluded its second fiscal year on February 28, 2014.For the fiscal year, the Fund returned 5.30% versus 0.15% for the Barclays US Aggregate Total Return Index, 25.37% for the S&P 500 Total Return Index and 5.62% for the HFRX Global Hedge Fund Index.Annualized volatility1 for the Fund was 3.17% versus 2.95% for the Barclays US Aggregate Total Return Index and 12.11% for the S&P 500 Total Return Index.The Fund had a beta1 to the Barclays US Aggregate Total Return Index of 0.002 and a beta to the S&P 500 Total Return Index of 0.16. Performance Overview In a year characterized by the beginning of the end of the grand quantitative easing (QE) experiment, as well as the 30 year bull market in bonds, we were pleased to show little correlation to broader markets.We added two strategies during the year, Event Driven and Opportunistic Credit, bringing the total strategies deployed in the Fund to eight; no strategies were removed.All strategies were profitable for the year, with the exception of Global Macro.Arbitrage was the top performing strategy, followed closely by Activism and Event Driven. Arbitrage benefited from the decision last year to allocate a large portion of its portfolio into long/short equities and concentrate its convertible bond portfolio into more idiosyncratic positions.The manager profited from core longs in the auto and financials sectors as well as strong gains in a reorganization equity in an airline.The overall directional exposure in the Arbitrage portfolio came down significantly towards the end of the period as the manager began to increase short exposure, including shorts in “story stocks” that traded with extremely rich valuations. Activism performed strongly as several core holdings appreciated after actions that the manager had been agitating for were implemented.These included the spinoff of a money-losing division in a telecom services company and the replacement of the CEO in a food retailer.Event Driven, which was added at the end of October, was a material contributor for the year.The profits were broad based and included contribution from various sectors such as real estate and specialty pharmaceuticals, where different forms of corporate activity from acquisitions to spinoffs drove gains.The manager has been successful in identifying both potential targets in certain industries as well as acquirers that are being rewarded for making smart acquisitions. Opportunistic Credit, implemented in September, took advantage of the retail selling of fixed income closed-end funds that were trading with double-digit discounts to their underlying assets.The strategy benefited from the rally in fixed income towards the end of the period as well as the increased attention the asset class has gained by investors attracted to its high yield.While some areas of fixed income closed-end funds, most notably munis, have witnessed discount tightening, we believe overall discounts remain attractive. Reinsurance was a consistent performer due to minimal insured losses related to natural catastrophes.Long/Short Credit took a cautious stance and focused its portfolio in shorter dated, high yield bonds with a catalyst.The manager continues to believe the overall high yield bond market is overpriced but is finding pockets of idiosyncratic situations on both the long and short side, while avoiding the larger, beta sensitive bonds.Market Neutral’s positive gains in its equity portfolio were offset by losses in the volatility strategy, as realized volatility remained exceptionally low throughout the year. 1 Based on daily returns from 4/30/12 (inception) through 2/28/14. 2 Represents no statistical significance at the standard 95% confidence interval. If statistical significance is ignored, the beta is -0.0938. 3 Global Macro was the only strategy that was negative during the period.Short positions in the currencies of several emerging market countries with large current account deficits drove the losses during the summer when it appeared that the tapering of QE would be delayed.Now that markets have priced in the tapering of QE and fundamentals are driving returns, we believe the security selection environment in the emerging markets should improve.In addition, the large amount of elections and other political catalysts in countries such as Turkey, could provide a favorable backdrop for tactical trading opportunities. Allocations The overall exposures in the portfolio are a function of both a top-down view of where we see the most attractive strategies and a bottom-up consideration of each individual manager’s forward-looking opportunity set and risk/reward contribution.During the period we added two new strategies, Event Driven and Opportunistic Credit, as discussed above.In addition, throughout the year we dynamically rebalanced the portfolio to capture changes in the market environment of each strategy.For the fiscal period, Event Driven and Reinsurance were increased most significantly, while Market Neutral and Long Short Credit were the strategies that decreased the most. Below are the strategy allocations as of February 28, 2014. Collins Alternative Solutions Fund Strategy Allocations as of February 28, 2014 (Unaudited) Percentages are stated as a percentage of allocated capital.Approximately 2% of assets were in unallocated cash. Outlook We believe a dynamic approach to investing this year may be rewarded due to the ripening of fundamentals playing out in global markets.If there was one consensus trade going into 2014, it was long equities and short Treasuries.January showed how quickly markets can adjust.Our managers continue to use the market volatility to be opportunistic.Recent examples include the purchase of certain distressed municipal bonds in the Arbitrage strategy and tactical longs in Turkey in the Global Macro strategy (after profiting from being short Turkey over the past several months). 4 We are cognizant that strong market rallies are often followed by some sort of correction and several of our managers have increased their short exposure in response to this.In the low growth environment that we face, it is easy to see a market that generally rewards fundamentals more than sentiment.Such an environment may reward individual security selection much more.There are several industries going through profound change, including healthcare, finance, retail and energy, creating opportunities for managers to pick winners and losers.Similarly, political and policy events across the globe may create an increase in dispersion between geographies and asset classes, which our strategies can take advantage of. It is hard to imagine with the end of QE, slowing in China and mediocre US Gross Domestic Product (GDP) growth forecasts, that this year will be a repeat of last year’s strong, beta driven market that was heavily driven by multiple expansion.Our asset allocation focuses on having a diversified portfolio of managers that can capture idiosyncratic opportunities across asset classes, while maintaining low overall directionality to broader markets.We believe in an uncertain and changing world, this provides the most compelling risk adjusted return while also seeking to protect against the inevitable turbulence along the way. Sincerely, Dorothy C. Weaver Michael J. Collins Stephen T. Mason CEO President Portfolio Manager Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Diversification does not assure a profit nor protect against risk in a declining market. Fund holdings and sector allocation are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please see the Schedule of Investments for complete fund holdings. Definitions: The Barclays US Aggregate Total Return Index is a broad base index that is often used to represent investment grade bonds being traded in United States. The Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type. Most U.S. traded investment grade bonds are represented. Municipal bonds, and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues. The index includes Treasury securities, Government agency bonds, Mortgage-backed bonds, Corporate bonds, and a small amount of foreign bonds traded in U.S. The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy. The HFRX Global Hedge Fund Index, calculated by Hedge Fund Research, Inc., is designed to be representative of the overall composition of the hedge fund universe. It is comprised of all eligible hedge fund strategies; including but not limited to convertible arbitrage, distressed securities, equity hedge, equity market neutral, event driven, macro, merger arbitrage, and relative value arbitrage. The strategies are asset weighted based on the distribution of assets in the hedge fund industry. Volatility (also known as standard deviation) is a measure of variation or dispersion of returns from the average return. Beta represents the correlated ratio by which the fund’s returns moves in relation to a benchmark’s returns.A positive beta means the fund’s returns move up and down in proportion to the benchmark’s returns; a negative beta means the fund’s returns move up and down in opposition to the benchmark’s returns; a zero beta means the fund’s returns move independently to the benchmark’s returns. 5 Correlation measures the degree to which the time-varying rate of return of an investment and that of one or more benchmark investments are synchronized. It is not possible to invest directly in an index. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in smaller and medium sized companies, which involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Because the fund may invest in ETFs and ETNs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s and ETN’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The value of ETN’s may be influenced by the level of supply and demand for the ETN, volatility and lack of liquidity. The Fund may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid. Investments in Asset Backed, Mortgage Backed, and Collateralized Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Investing in commodities may subject the Fund to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. Sub-Advisers using different styles could experience overlapping security transactions. Certain Sub-Advisers may be purchasing securities at the same time other Sub-Advisers may be selling those same securities, which may lead to higher transaction expenses compared to a Fund using a single investment management style. Must be preceded or accompanied by a prospectus. Distributor: Quasar Distributors, LLC. 6 COLLINS ALTERNATIVE SOLUTIONS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/13 - 2/28/14) both for the Institutional Class shares and for the Class A shares. Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. If you purchase Class A shares of the Fund, you will pay an initial sales charge of 5.00% when you invest.Class A shares are also subject to a contingent deferred sales charge for purchases made at the $1,000,000 breakpoint and redeemed within twelve months of purchase.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in these lines, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional 7 COLLINS ALTERNATIVE SOLUTIONS FUND Expense Example (Continued) (Unaudited) costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second lines of the tables are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/13 2/28/14 9/1/13 – 2/28/14* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.94%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 2.49%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $12.52. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $12.42. Class A Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/13 2/28/14 9/1/13 – 2/28/14* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 3.19%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 2.69%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $13.52. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $13.42. 8 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Unaudited) The Fund seeks long-term capital appreciation through absolute returns while maintaining a low correlation over time with major equity and bond markets.The Adviser believes that the Fund’s investment objective of generating long term capital appreciation through absolute (positive) returns can be achieved by utilizing various investment strategies and allocating its assets among multiple sub-advisers.The strategies utilized are similar to investment strategies traditionally employed by hedge funds.To implement these strategies each sub-adviser uses various types of securities.The allocation of portfolio holdings as of February 28, 2014 is as follows: Allocation of Portfolio Holdings (as a percentage of net assets) * Valued at the net unrealized appreciation (depreciation). Total Returns as of February 28, 2014 Annualized Since Inception One Year (4/30/12) Institutional Class Shares 5.30% 4.82% Barclays U.S. Aggregate Total Return Bond Index 0.15% 1.47% S&P 500 Total Return Index 25.37% 19.49% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 1-855-55-ALT-MF. Continued 9 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Continued) (Unaudited) Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and certain broad-based securities indices on the Fund’s inception date. The graph does not reflect any future performance. The Barclays U.S. Aggregate Total Return Bond Index is a broad-based index that is often used to represent investment grade bonds being traded in the United States.The Barclays U.S. Aggregate Total Return Bond Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type.Most U.S. traded investment grade bonds are represented.Municipal bonds and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues.The Barclays U.S. Aggregate Total Return Bond Index includes Treasury securities, Government agency bonds, mortgage-backed bonds, corporate bonds, and a small amount of foreign bonds traded in the United States.The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.It is not possible to invest directly in an index. Growth of $1,000,000 Investment *Inception Date 10 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Continued) (Unaudited) Total Returns as of February 28, 2014 Since Inception (7/31/13) Class A Shares (without sales charge) 1.00% Class A Shares (with sales charge) -4.09% Barclays U.S. Aggregate Total Return Bond Index 2.32% S&P 500 Total Return Index 11.74% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 1-855-55-ALT-MF. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and certain broad-based securities indices on the inception date of the Fund’s Class A shares. The graph does not reflect any future performance. The Barclays U.S. Aggregate Total Return Bond Index is a broad-based index that is often used to represent investment grade bonds being traded in the United States.The Barclays U.S. Aggregate Total Return Bond Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type.Most U.S. traded investment grade bonds are represented.Municipal bonds and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues.The Index includes Treasury securities, Government agency bonds, mortgage-backed bonds, corporate bonds, and a small amount of foreign bonds traded in the United States.The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.It is not possible to invest directly in an index. 11 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Continued) (Unaudited) Growth of $10,000 Investment * Inception Date 12 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments February 28, 2014 Shares Value COMMON STOCKS – 33.54% Accommodation – 0.61% Caesars Entertainment Corp. (a)(b) $ Leucadia National Corp. Administrative and Support Services – 0.20% Angie’s List, Inc. (a) Sotheby’s (b) Air Transportation – 0.41% American Airlines Group, Inc. (a) AMR Corp Escrow (a) Amusement, Gambling, and Recreation Industries – 0.45% Cedar Fair LP (b) Beverage and Tobacco Product Manufacturing – 0.11% Reynolds American, Inc. (b) Broadcasting (except Internet) – 1.68% Charter Communications, Inc. (a)(b) Liberty Interactive Corp. (a)(b) Chemical Manufacturing – 2.38% Abbott Laboratories (b) AptarGroup, Inc. (b) Ecolab, Inc. (b) Endo Health Solutions, Inc. (a)(b) Johnson & Johnson (b) Merck & Co., Inc. PDL BioPharma, Inc. Trinity Biotech PLC – ADR (c) XenoPort, Inc. (a) Clothing and Clothing Accessories Stores – 0.97% Destination Maternity Corp. Foot Locker, Inc. (b) The Wet Seal, Inc. (a)(b) The accompanying notes are an integral part of these financial statements. 13 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2014 Shares Value COMMON STOCKS – 33.54% (Continued) Computer and Electronic Product Manufacturing – 1.83% Apple, Inc. (b) $ Cisco Systems, Inc. (b) Fairchild Semiconductor International, Inc. (a) Harris Corp. (b) Intel Corp. QUALCOMM, Inc. (b) Silicon Motion Technology Corp. – ADR (c) Violin Memory, Inc. (a) Volcano Corp. (a)(b) Zynga, Inc. (a)(b) Credit Intermediation and Related Activities – 1.44% Altisource Asset Management Corp. (a)(b)(c) Commerce Bancshares, Inc. (b) DFC Global Corp. (a)(b) Ezcorp, Inc. (a)(b) Fifth Third Bancorp Flagstar Bancorp, Inc. (a) KKR Financial Holdings LLC (b) Ocwen Financial Corp. (a) PHH Corp. (a) Stonegate Mortgage Corp. (a) Data Processing, Hosting and Related Services – 0.11% Automatic Data Processing, Inc. (b) Electrical Equipment, Appliance, and Component Manufacturing – 0.15% Corning, Inc. (b) Emerson Electric Co. (a)(b) Electronics and Appliance Stores – 0.31% Best Buy Co., Inc. Conn’s, Inc. (a) Fabricated Metal Product Manufacturing – 0.15% Ball Corp. (b) The accompanying notes are an integral part of these financial statements. 14 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2014 Shares Value COMMON STOCKS – 33.54% (Continued) Fabricated Metal Product Manufacturing – 0.15% (Continued) Crane Co. (b) $ Food Manufacturing – 0.42% General Mills, Inc. (b) Kellogg Co. (b) McCormick & Co, Inc. (b) SodaStream International Ltd. (a)(c) Food Services and Drinking Places – 1.16% BJ’s Restaurants, Inc. (a) Bob Evans Farms, Inc. McDonald’s Corp. (b) Furniture and Related Product Manufacturing – 0.31% Pier 1 Imports, Inc. Select Comfort Corp. (a) Gasoline Stations – 0.06% The Pantry, Inc. (a)(b) General Merchandise Stores – 0.11% Costco Wholesale Corp. (b) Health and Personal Care Stores – 0.06% Rite Aid Corp. (a)(b) Insurance Carriers and Related Activities – 2.24% Aflac, Inc. (b) Assured Guaranty Ltd. (c) Brown & Brown, Inc. (b) Hilltop Holdings, Inc. (a)(b) ING US, Inc. (b) MetLife, Inc. The Hartford Financial Services Group, Inc. (b) UnitedHealth Group, Inc. (b) WellPoint, Inc. (b) The accompanying notes are an integral part of these financial statements. 15 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2014 Shares Value COMMON STOCKS – 33.54% (Continued) Machinery Manufacturing – 0.23% Kulicke & Soffa Industries, Inc. (a)(b) $ Lam Research Corp. (a) United Technologies Corp. (b) Management of Companies and Enterprises – 0.89% EchoStar Corp. (a)(b) Merchant Wholesalers, Durable Goods – 0.17% Delphi Automotive PLC (b)(c) W.W. Grainger, Inc. (b) Merchant Wholesalers, Nondurable Goods – 0.34% Sigma-Aldrich Corp. (b) Sysco Corp. (b) The Procter & Gamble Co. (b) Mining (except Oil and Gas) – 2.15% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. (b) Silver Wheaton Corp. (b)(c) Stillwater Mining Co. (a)(b) Miscellaneous Manufacturing – 0.90% 3M Co. Coach, Inc. (b) Vivus, Inc. (a)(b) Miscellaneous Store Retailers – 0.05% Staples, Inc. (b) Motion Picture and Sound Recording Industries – 0.12% Time Warner, Inc. Nonmetallic Mineral Product Manufacturing – 0.09% Owens-Illinois, Inc. (a) The accompanying notes are an integral part of these financial statements. 16 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2014 Shares Value COMMON STOCKS – 33.54% (Continued) Nonstore Retailers – 3.02% Crestwood Equity Partners LP (b) $ eBay, Inc. (a) Nutrisystem, Inc. (b) ValueVision Media, Inc. (a) Nursing and Residential Care Facilities – 0.64% Brookdale Senior Living, Inc. (a) Emeritus Corp. (b) Oil and Gas Extraction – 0.21% Bill Barrett Corp. (a)(b) Gran Tierra Energy, Inc. (a)(b) Range Resources Corp. (b) Stone Energy Corp. (a)(b) Other Information Services – 0.91% Liberty Global PLC (a)(b)(c) Paper Manufacturing – 1.14% Graphic Packaging Holding Co. (a)(b) Rock-Tenn Co. Personal and Laundry Services – 0.15% Weight Watchers International, Inc. Petroleum and Coal Products Manufacturing – 1.06% Chevron Corp. (b) Exxon Mobil Corp. (b) Valero Energy Corp. Plastics and Rubber Products Manufacturing – 0.82% Berry Plastics Group, Inc. (a)(b) Illinois Tool Works, Inc. (b) The Goodyear Tire & Rubber Co. (b) The accompanying notes are an integral part of these financial statements. 17 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2014 Shares Value COMMON STOCKS – 33.54% (Continued) Primary Metal Manufacturing – 0.29% AK Steel Holding Corp. (a)(b) $ Allegheny Technologies, Inc. Titan International, Inc. Printing and Related Support Activities – 0.05% RR Donnelley & Sons Co. (b) Professional, Scientific, and Technical Services – 0.09% Fluor Corp. Publishing Industries (except Internet) – 1.55% Microsoft Corp. (b) News Corp. (a)(b) Oracle Corp. (b) Rail Transportation – 0.12% Norfolk Southern Corp. (b) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.31% Apollo Global Management LLC Blackstone Group LP (b) Eaton Vance Corp. (b) Support Activities for Mining – 0.64% ConocoPhillips (b) Superior Energy Services, Inc. Transocean Ltd. (c) Vantage Drilling Co. (a)(b)(c) Telecommunications – 0.27% AT&T, Inc. (b) Verizon Communications, Inc. (b) Transportation Equipment Manufacturing – 1.20% Ford Motor Co. (b) The accompanying notes are an integral part of these financial statements. 18 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2014 Shares Value COMMON STOCKS – 33.54% (Continued) Transportation Equipment Manufacturing – 1.20% (Continued) General Motors Co. (a) $ Lear Corp. (b) Lockheed Martin Corp. (b) Magna International, Inc. (b)(c) Polaris Industries, Inc. (b) Tenneco, Inc. (a)(b) Tower International, Inc. (a)(b) TRW Automotive Holdings Corp. (a)(b) WABCO Holdings, Inc. (a) Utilities – 0.61% Dominion Resources, Inc. (b) Entergy Corp. (b) EQT Corp. (b) National Fuel Gas Co. (b) Northeast Utilities (b) The Southern Co. (b) Waste Management and Remediation Services – 0.11% Waste Management, Inc. (b) Water Transportation – 0.14% Hornbeck Offshore Services, Inc. (a) Wholesale Electronic Markets and Agents and Brokers – 0.11% Genuine Parts Co. (b) TOTAL COMMON STOCKS (Cost $46,939,932) Principal Amount CONVERTIBLE BONDS – 6.17% Accommodation – 0.44% Leucadia National Corp. 3.750%, 04/15/2014 $ Administrative and Support Services – 0.45% CBIZ, Inc. 4.875%, 10/01/2015 (b)(d) (Acquired 6/26/2012 and 1/30/2013, Cost $510,728) The accompanying notes are an integral part of these financial statements. 19 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2014 Principal Amount Value CONVERTIBLE BONDS – 6.17% (Continued) Beverage and Tobacco Product Manufacturing – 0.49% Vector Group Ltd. 3.750%, 11/15/2014 (b) $ $ Chemical Manufacturing – 0.01% PDL Biopharma, Inc. 4.000%, 02/01/2018 Computer and Electronic Product Manufacturing – 1.13% Illumina, Inc. 0.250%, 03/15/2016 (d) (Acquired 1/23/2014, Cost $866,657) L-3 Communications Holdings Corp. 3.000%, 08/01/2035 Credit Intermediation and Related Activities – 0.42% Encore Capital Group, Inc. 3.000%, 07/01/2020 (d) (Acquired 8/26/2013, Cost $559,414) Funds, Trusts, and Other Financial Vehicles – 0.09% Hercules Technology Growth Capital, Inc. 6.000%, 04/15/2016 Health and Personal Care Stores – 0.50% Omnicare, Inc. 3.750%, 04/01/2042 (b) Miscellaneous Manufacturing – 0.99% Callaway Golf Co. 3.750%, 08/15/2019 Teleflex, Inc. 3.875%, 08/01/2017 Nonmetallic Mineral Product Manufacturing – 0.47% Cemex SAB de CV 3.250%, 03/15/2016 (c) Primary Metal Manufacturing – 0.50% Kaiser Aluminum Corp. 4.500%, 04/01/2015 The accompanying notes are an integral part of these financial statements. 20 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2014 Principal Amount Value CONVERTIBLE BONDS – 6.17% (Continued) Transportation Equipment Manufacturing – 0.68% Tesla Motors, Inc. 1.500%, 06/01/2018 $ $ TOTAL CONVERTIBLE BONDS (Cost $7,837,291) CORPORATE BONDS – 3.67% Ambulatory Health Care Services – 0.74% Prospect Medical Holdings, Inc. 8.375%, 05/01/2019 (d) (Acquired 7/11/2013, Cost $1,055,000) Broadcasting (except Internet) – 0.35% LBI Media, Inc. 10.000%, 04/15/2019 (d) (Acquired 11/25/2013, Cost $515,000) Food Manufacturing – 0.55% Simmons Foods, Inc. 10.500%, 11/01/2017 (d) (Acquired 12/17/2013, Cost $795,265) Oil and Gas Extraction – 0.71% Ocean Rig UDW, Inc. 9.500%, 04/27/2016 (c)(d) (Acquired 9/13/2013, Cost $1,049,550) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.67% Burlington Holdings LLC 9.000%, 02/15/2018 (d) (Acquired 8/20/2013 and 11/8/2013, Cost $981,845) Telecommunications – 0.65% Goodman Networks, Inc. 12.125%, 07/01/2018 TOTAL CORPORATE BONDS (Cost $5,360,641) Shares EXCHANGE-TRADED FUNDS – 8.02% Funds, Trusts, and Other Financial Vehicles – 8.02% Industrial Select Sector SPDR Fund (b) iShares 1-3 Year Credit Bond Fund (b) iShares Floating Rate Bond Fund (b) iShares iBoxx $ High Yield Corporate Bond Fund (b) The accompanying notes are an integral part of these financial statements. 21 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2014 Shares Value EXCHANGE-TRADED FUNDS – 8.02% (Continued) Funds, Trusts, and Other Financial Vehicles – 8.02% (Continued) iShares Intermediate Credit Bond Fund (b) $ iShares MBS Fund (b) iShares MSCI Emerging Markets Index Fund iShares MSCI Mexico Capped Fund Market Vectors Gold Miners Fund (b) Market Vectors Junior Gold Miners Fund (b) PowerShares Senior Loan Portfolio (b) Putnam Premier Income Trust SPDR S&P rust (b) Technology Select Sector SPDR Fund (b) TOTAL EXCHANGE-TRADED FUNDS (Cost $11,674,255) Principal Amount MUNICIPAL BONDS – 0.22% Puerto Rico Sales Tax Financing Corp. 0.00% Coupon, 6.481% Effective Yield, 08/01/2054 $ TOTAL MUNICIPAL BONDS (Cost $326,250) Shares MUTUAL FUNDS/CLOSED-END FUND – 14.74% Funds, Trusts, and Other Financial Vehicles – 14.74% American Capital Ltd. (a)(b) Blackrock Core Bond Trust Blackrock Credit Allocation Income Trust Invesco Municipal Opportunity Trust Morgan Stanley Emerging Markets Debt Fund, Inc. NexPoint Credit Strategies Fund Nuveen Dividend Advantage Municipal Fund 3 Nuveen Quality Preferred Income Fund Nuveen Select Quality Municipal Fund PIMCO Dynamic Credit Income Fund Putnam Municipal Opportunities Trust Stone Ridge High Yield Reinsurance Risk Premium Fund Stone Ridge Reinsurance Risk Premium Fund Wells Fargo Advantage Income Opportunities Fund Western Asset Emerging Market Income Fund, Inc. Western Asset High Income Opportunity Fund, Inc. TOTAL MUTUAL FUNDS (Cost $21,480,954) The accompanying notes are an integral part of these financial statements. 22 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2014 Contracts Value PURCHASED OPTIONS – 0.41% Call Options – 0.21% S&P 500 Index Expiration: March 2014, Exercise Price $2,075.00 10 $ 25 Expiration: March 2014, Exercise Price $2,075.00 10 25 Expiration: March 2014, Exercise Price $2,100.00 10 50 Expiration: March 2014, Exercise Price $2,100.00 10 75 Expiration: April 2014, Exercise Price $1,900.00 8 Expiration: April 2014, Exercise Price $2,050.00 10 Expiration: April 2014, Exercise Price $2,100.00 8 Notional Amount British Pound / U.S. Dollar Expiration: March 2014, Exercise Price 1.69 British Pound / U.S. Dollar Expiration: March 2014, Exercise Price 1.71 Euro / Swiss Franc Expiration: October 2014, Exercise Price 1.25 U.S. Dollar / Canadian Dollar Expiration: April 2014, Exercise Price 1.13 U.S. Dollar / Chinese Yuan Expiration: January 2015, Exercise Price 6.15 U.S. Dollar / Japanese Yen Expiration: April 2014, Exercise Price 105.50 Expiration: June 2014, Exercise Price 108.50 U.S. Dollar / Turkish Lira Expiration: March 2014, Exercise Price 2.10 Expiration: March 2014, Exercise Price 2.20 TOTAL CALL OPTIONS Contracts Put Options – 0.20% Eurodollar 3 Year Midcurve Expiration: March 2014, Exercise Price $97.00 55 S&P 500 Index Expiration: April 2014, Exercise Price $1,710.00 8 Expiration: April 2014, Exercise Price $1,710.00 8 Expiration: April 2014, Exercise Price $1,710.00 8 SPDR S&P rust Expiration: March 2014, Exercise Price $175.00 Expiration: June 2015, Exercise Price $155.00 The accompanying notes are an integral part of these financial statements. 23 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2014 Notional Amount Value PURCHASED OPTIONS – 0.41% (Continued) Put Options – 0.20% (Continued) Australian Dollar / U.S. Dollar Expiration: April 2014, Exercise Price 0.87 $ Euro / British Pound Knock-Out (at 0.77) Expiration: July 2014, Exercise Price 0.81 Euro / Norwegian Kroner Expiration: June 2014, Exercise Price 8.30 Euro / U.S. Dollar Expiration: March 2014, Exercise Price 1.32 TOTAL PUT OPTIONS TOTAL PURCHASED OPTIONS (Cost $763,955) Shares REAL ESTATE INVESTMENT TRUSTS – 3.61% Funds, Trusts, and Other Financial Vehicles – 1.28% American Capital Agency Corp. (b) Anworth Mortgage Asset Corp. (b) Apollo Residential Mortgage, Inc. (b) NorthStar Realty Finance Corp. (b) Real Estate – 2.10% American Realty Capital Properties, Inc. (b) Annaly Capital Management, Inc. Blackstone Mortgage Trust, Inc. (b) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.23% American Capital Mortgage Investment Corp. (b) Starwood Waypoint Residential Trust (b) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $4,899,950) The accompanying notes are an integral part of these financial statements. 24 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2014 Shares Value MONEY MARKET FUNDS – 29.50% Fidelity Institutional Money Market Portfolio, Class I – 0.037% (b)(e) $ STIT – Liquid Assets Portfolio, Institutional Class – 0.073% (b)(e) TOTAL MONEY MARKET FUNDS (Cost $44,025,568) Total Investments (Cost $143,308,796) – 99.88% Other Assets in Excess of Liabilities – 0.12% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depositary Receipt (a) Non-income producing security. (b) All or a portion of this security is pledged as collateral for written options, futures, and securities sold short. The aggregate value of these securities as of February 28, 2014 was $39,855,191. See Note 2 in the accompanying footnotes. (c) Foreign issued security. (d) Denotes a security is either fully or partially restricted to resale. The aggregate value of restricted securities at February 28, 2014 was $6,814,703 which represented 4.57% of net assets. Securities issued pursuant to Rule 144A under the Securities Act of 1933 and Regulation S under the Securities Act of 1933. Such securities are deemed illiquid using procedures established by the Board of Trustees. (e) Variable rate security. The rate shown is as of February 28, 2014. The accompanying notes are an integral part of these financial statements. 25 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Options Written February 28, 2014 Contracts Value CALL OPTIONS Eurodollar 3 Year Midcurve Expiration: March 2014, Exercise Price $97.75 49 $ NutriSystem, Inc. Expiration: March 2014, Exercise Price $15.00 Expiration: March 2014, Exercise Price $16.00 50 S&P 500 Index Expiration: March 2014, Exercise Price $1,770.00 4 Expiration: April 2014, Exercise Price $1,830.00 8 Expiration: April 2014, Exercise Price $1,840.00 8 Expiration: March 2014, Exercise Price $1,780.00 8 Expiration: April 2014, Exercise Price $1,850.00 8 Expiration: March 2014, Exercise Price $1,740.00 8 Vivus, Inc. Expiration: March 2014, Exercise Price $6.00 Expiration: March 2014, Exercise Price $7.00 24 Notional Amount Australian Dollar / U.S. Dollar Expiration: April 2014, Exercise Price 0.93 New Zealand Dollar / U.S. Dollar Expiration: April 2014, Exercise Price 0.87 U.S. Dollar / South-Korean Won Expiration: April 2014, Exercise Price 1,085.00 U.S. Dollar / Turkish Lira Expiration: March 2014, Exercise Price 2.15 TOTAL CALL OPTIONS Contracts PUT OPTIONS S&P 500 Index Expiration: April 2014, Exercise Price $1,850.00 8 Expiration: April 2014, Exercise Price $1,830.00 8 Expiration: April 2014, Exercise Price $1,840.00 8 SPDR S&P rust Expiration: March 2014, Exercise Price $161.00 The accompanying notes are an integral part of these financial statements. 26 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Options Written (Continued) February 28, 2014 Notional Amount Value Euro / Swiss Franc Expiration: October 2014, Exercise Price 1.20 $ Euro / U.S. Dollar Knock-In (at 1.27) Expiration: March 2014, Exercise Price 1.30 97 Norwegian Kroner / Swedish Krona Expiration: April 2014, Exercise Price 1.03 Expiration: March 2014, Exercise Price 1.03 U.S. Dollar / Canadian Dollar Expiration: April 2014, Exercise Price 1.07 U.S. Dollar / Japanese Yen Expiration: March 2014, Exercise Price 100.50 Expiration: January 2015, Exercise Price 90.00 Expiration: June 2014, Exercise Price 97.50 TOTAL PUT OPTIONS TOTAL OPTIONS WRITTEN (Premiums Received $784,848) $ The accompanying notes are an integral part of these financial statements. 27 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Securities Sold Short February 28, 2014 Shares Value Acuity Brands, Inc. $ Amazon.com, Inc. Amedisys, Inc. American Airlines Group, Inc. Applied Industrial Technologies, Inc. AvalonBay Communities, Inc.(1) Black Diamond, Inc. Blackbaud, Inc. Cabela’s, Inc. Callaway Golf Co. CarMax, Inc. Casey’s General Stores, Inc. CBIZ, Inc. Cemex SAB de CV – ADR Chipotle Mexican Grill, Inc. CLARCOR, Inc. Concur Technologies, Inc. Consumer Discretionary Select Sector SPDR Fund(2) Consumer Staples Select Sector SPDR Fund(2) Core Laboratories NV(3) CR Bard, Inc. Cree, Inc. Dorman Products, Inc. DSW, Inc. DuPont Fabros Technology, Inc.(1) EastGroup Properties, Inc.(1) Encore Capital Group, Inc. Equinix, Inc. Equity One, Inc.(1) Facebook, Inc. FARO Technologies, Inc. Financial Engines, Inc. FMC Corp. Graco, Inc. Harley-Davidson, Inc. Hercules Technology Growth Capital, Inc.(4) Hospira, Inc. Illumina, Inc. International Speedway Corp. iShares 20+ Year Treasury Bond Fund(2) iShares Nasdq Biotechnology ETF(2) iShares Russell 2000 Fund(2) iShares U.S. Real Estate Fund(2) j2 Global, Inc. The accompanying notes are an integral part of these financial statements. 28 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Securities Sold Short (Continued) February 28, 2014 Shares Value Kaiser Aluminum Corp. $ Kellogg Co. Keurig Green Mountain, Inc. L-3 Communications Holdings, Inc. Lennox International, Inc. Leucadia National Corp. Manhattan Associates, Inc. Marketo, Inc. Mattress Firm Holding Corp. Michael Kors Holdings Ltd.(3) National Retail Properties, Inc.(1) Neogen Corp. Netflix, Inc. Nordson Corp. NTELOS Holdings Corp. Omnicare, Inc. Owens-Illinois, Inc. Pandora Media, Inc. PDL BioPharma, Inc. Post Holdings, Inc.(1) Post Properties, Inc. Public Storage(1) RealPage, Inc. Realty Income Corp.(1) Red Robin Gourmet Burgers, Inc. Regency Centers Corp.(1) ResMed, Inc. Restoration Hardware Holdings, Inc. Salesforce.com, Inc. Shutterfly, Inc. Skechers U.S.A., Inc. Sonic Corp. Sprouts Farmers Market, Inc. SPDR Barclays High Yield Bond Fund ETF(2) SPDR S&P Retail ETF(2) SPS Commerce, Inc. Starz Suburban Propane Partners LP Sysco Corp. Teleflex, Inc. Tesla Moters, Inc. Texas Industries, Inc. The Boston Beer Co., Inc. The Buckle, Inc. The accompanying notes are an integral part of these financial statements. 29 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Securities Sold Short (Continued) February 28, 2014 Shares Value The Container Store Group, Inc. $ The Dun & Bradstreet Corp. The Toro Co. Tiffany & Co. TriMas Corp. TripAdvisor, Inc. Tyler Technologies, Inc. Vail Resorts, Inc. Vector Group Ltd. Walgreen Co. World Fuel Services Corp. Wynn Resorts Ltd. Xylem, Inc. Zillow, Inc. Principal Amount Block Financial Corp. 5.500%, 11/01/2022(5) $ MGM Resorts International 6.625%, 12/15/2021(5) TOTAL SECURITIES SOLD SHORT (Proceeds $35,149,432) $ ADR – American Depositary Receipt Real estate investment trust. Exchange-traded fund. Foreign issued security. Mutual fund/closed-end fund. Corporate bond. The accompanying notes are an integral part of these financial statements. 30 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Futures Contracts February 28, 2014 Number Unrealized of Contracts Notional Settlement Appreciation Description Sold Value Month (Depreciation) FTSE/JSE Top 40 Index 17 (a) Mar-14 $ ) Mini MSCI Emerging Market Index 49 (b) Mar-14 ) S&P 500 E-mini Index 33 (b) Mar-14 ) SGX CNX Nifty Index 52 (b) Mar-14 ) U.S. 10YR Note 6 (b) Jun-14 ) Total Futures Contracts Sold $ ) Number Unrealized of Contracts Notional Settlement Appreciation Description Purchased Value Month (Depreciation) 90 Day Sterling 84 (c) Dec-14 $ BIST 30 Index (d) Apr-14 Euro Stoxx 50 Index 19 (e) Mar-14 Euro-Bobl Index 10 (e) Mar-14 FTSE/MIB Index 4 (e) Mar-14 Nikkei 225 Index 6 (f) Mar-14 ) RTS Index (b) Mar-14 ) WIG 20 Index 87 (g) Mar-14 Total Futures Contracts Purchased $ (a) South African Rand (b) U.S. Dollar (c) British Pound (d) Turkish Lira (e) Euro (f) Japanese Yen (g) Polish Zloty The accompanying notes are an integral part of these financial statements. 31 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts February 28, 2014 U.S. $ U.S. $ Forward Value at Value at Unrealized Settlement Currency to Feb. 28, Currency to Feb. 28, Appreciation Date be received be delivered (Depreciation) 3/19/14 (a) Australian Dollar $ Euro $ $ ) 3/19/14 (a) Australian Dollar Japanese Yen ) 3/19/14 (a) Australian Dollar U.S. Dollar 3/19/14 (a) Brazilian Real U.S. Dollar 3/19/14 (a) British Pound Euro 3/19/14 (a) British Pound Japanese Yen 3/20/14 (a) British Pound U.S. Dollar 3/19/14 (a) British Pound U.S. Dollar 3/19/14 (a) Canadian Dollar U.S. Dollar ) 5/27/14 (a) Chinese Yuan U.S. Dollar ) 3/19/14 (a) Colombian Peso U.S. Dollar 3/19/14 (a) Czech Koruna Euro 3/19/14 (a) Czech Koruna U.S. Dollar 3/19/14 (a) Euro British Pound ) 3/19/14 (a) Euro Czech Koruna ) 3/19/14 (a) Euro Japanese Yen Norwegian 3/19/14 (a) Euro Kroner ) Swedish 3/19/14 (a) Euro Krona 3/19/14 (a) Euro U.S. Dollar 3/19/14 (a) Hungarian Forint Euro 3/19/14 (a) Hungarian Forint U.S. Dollar ) Australian 3/20/14 (a) Japanese Yen Dollar ) Australian 3/19/14 (a) Japanese Yen Dollar 3/19/14 (a) Japanese Yen British Pound ) 3/19/14 (a) Japanese Yen Euro ) 3/19/14 (a) Japanese Yen U.S. Dollar 3/19/14 (a) Mexican Peso Euro ) 3/19/14 (a) Mexican Peso U.S. Dollar ) New Zealand 3/19/14 (a) Dollar U.S. Dollar 3/19/14 (a) Norwegian Kroner Euro 3/19/14 (a) Norwegian Kroner U.S. Dollar 3/19/14 (a) Polish Zloty Euro 3/19/14 (a) Polish Zloty U.S. Dollar 3/19/14 (a) Russian Rouble U.S. Dollar ) 3/18/14 (a) Russian Rouble U.S. Dollar ) 3/19/14 (a) Singapore Dollar U.S. Dollar ) The accompanying notes are an integral part of these financial statements. 32 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts (Continued) February 28, 2014 U.S. $ U.S. $ Forward Value at Value at Unrealized Settlement Currency to Feb. 28, Currency to Feb. 28, Appreciation Date be received be delivered (Depreciation) South 3/19/14 (a) African Rand U.S. Dollar $ South 3/3/14 (a) African Rand U.S. Dollar ) 3/19/14 (a) Swedish Krona Euro 3/19/14 (a) Swiss Franc Euro 3/19/14 (a) Swiss Franc U.S. Dollar 3/19/14 (a) Thai Baht U.S. Dollar 3/19/14 (a) Turkish Lira U.S. Dollar Australian 3/19/14 (a) U.S. Dollar Dollar ) 3/19/14 (a) U.S. Dollar Brazilian Real ) 3/20/14 (a) U.S. Dollar British Pound ) 3/19/14 (a) U.S. Dollar British Pound ) Canadian 3/19/14 (a) U.S. Dollar Dollar ) China Offshore Spot 2/9/15 (a) U.S. Dollar Exchange Rate Egyptian 7/8/14 (a) U.S. Dollar Pound ) 3/19/14 (a) U.S. Dollar Euro ) Hungarian 3/19/14 (a) U.S. Dollar Forint Israeli 3/19/14 (a) U.S. Dollar New Shekel ) 3/19/14 (a) U.S. Dollar Japanese Yen ) 3/19/14 (a) U.S. Dollar Mexican Peso ) New Zealand 3/19/14 (a) U.S. Dollar Dollar ) 3/3/14 (a) U.S. Dollar Polish Zloty ) 3/19/14 (a) U.S. Dollar Polish Zloty ) Romanian 3/19/14 (a) U.S. Dollar New Lei ) Russian 3/21/14 (a) U.S. Dollar Rouble Russian 3/19/14 (a) U.S. Dollar Rouble South 3/19/14 (a) U.S. Dollar African Rand ) 3/19/14 (a) U.S. Dollar Swiss Franc ) The accompanying notes are an integral part of these financial statements. 33 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts (Continued) February 28, 2014 U.S. $ U.S. $ Forward Value at Value at Unrealized Settlement Currency to Feb. 28, Currency to Feb. 28, Appreciation Date be received be delivered (Depreciation) 3/19/14 (a) U.S. Dollar Thai Baht $ ) 3/19/14 (a) U.S. Dollar Turkish Lira 3/18/14 (a) U.S. Dollar Turkish Lira ) $ (a) Citigroup Global Markets, Inc. is the central clearing counterparty for this open forward currency contract held by the Fund as of February 28, 2014. The accompanying notes are an integral part of these financial statements. 34 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Interest Rate Swaps February 28, 2014 Unrealized Reference Pay/Receive Expiration Notional Appreciation Counterparty Currency Fixed Rate Fixed Rate Date Amount (Depreciation) Citibank N.A. Brazilian Real (BRL) Receive 8.200% 7/1/14 $ ) Citibank N.A. Brazilian Real (BRL) Receive 8.155% 7/1/14 ) Citibank N.A. Brazilian Real (BRL) Receive 9.965% 7/1/14 Citibank N.A. Hungarian Forint (HUF) Pay 4.370% 2/7/19 Citibank N.A. Hungarian Forint (HUF) Receive 3.040% 8/21/14 Citibank N.A. Mexican Peso (MXN) Receive 6.630% 12/18/23 ) Citibank N.A. Mexican Peso (MXN) Receive 6.630% 12/15/23 ) Citibank N.A. Mexican Peso (MXN) Receive 6.535% 1/10/24 ) Citibank N.A. New Zealand Dollar (NZD) Receive 3.950% 10/5/15 ) Citibank N.A. Norwegian Kroner (NOK) Pay 2.032% 1/14/17 Citibank N.A. Polish Zloty (PLN) Receive 4.120% 4/4/19 Citibank N.A. Polish Zloty (PLN) Pay 3.426% 4/4/16 ) Citibank N.A. South African Rand (ZAR) Receive 6.500% 9/23/15 ) Citibank N.A. South African Rand (ZAR) Receive 6.270% 11/12/14 ) Citibank N.A. South African Rand (ZAR) Pay 7.160% 11/3/14 ) Total net unrealized appreciation (depreciation) on interest rate swaps $ ) The accompanying notes are an integral part of these financial statements. 35 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Total Return Swaps February 28, 2014 Pay/ Receive Total Number Return on Termin- of Reference Reference Financing ation Notional Index/ Unrealized Counterparty Entity Entity Rate Date Value Units (Depreciation) Citibank N.A. MSCI International Czech Republic Net Index (c) Receive 0.739%(a) 11/14/2014 $ $ ) RBC Capital PDL Markets BioPharma, Inc. Pay (0.845)%(b) 04/10/2014 $ ) ) ) Total net unrealized appreciation (depreciation) on total return swaps $ ) (a) Contracted rate is LIBOR plus 0.5%. (b) Contracted rate is LIBOR minus 1.00%. (c) Comprised of Czech Republic equity securities.Index is designed to measure performance of the large and mid cap segments, and is comprised of three constituents. The accompanying notes are an integral part of these financial statements. 36 (This Page Intentionally Left Blank.) 37 COLLINS ALTERNATIVE SOLUTIONS FUND Statement of Assets and Liabilities February 28, 2014 ASSETS Investments, at value (cost $143,308,796) $ Cash Foreign Currency, at value (cost $22,808) Variation margin on futures contracts Receivables: Unrealized appreciation on open swap contracts Unrealized appreciation on forward currency contracts Investments sold Swap interest receivable Fund shares sold Dividends and interest Deposits at brokers Other assets TOTAL ASSETS LIABILITIES Written options, at value (premiums received $784,848) Short securities, at value (premiums received $35,149,432) Payables: Investments purchased To affiliates To advisor Dividends and interest on short positions Swap interest payable Fund shares redeemed Distribution fees – Class A Unrealized depreciation on open swap contracts Unrealized depreciation on forward currency contracts Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ The accompanying notes are an integral part of these financial statements. 38 COLLINS ALTERNATIVE SOLUTIONS FUND Statement of Assets and Liabilities (Continued) February 28, 2014 Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Undistributed net realized gain Net unrealized appreciation (depreciation) on: Investments Futures contracts ) Swap contracts ) Forward contracts Securities sold short ) Foreign currency translation ) Purchased options ) Written options ) NET ASSETS $ CLASS A SHARES Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering, and redemption price per share(1) $ Maximum offering price per share ($10.81/0.9500)(2) $ INSTITUTIONAL CLASS SHARES Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering, and redemption price per share $ A contingent deferred sales charge (“CDSC”) of 0.50% may be charged on purchases greater than $1,000,000 redeemed within twelve months of purchase. Reflects a maximum sales charge of 5.00%. The accompanying notes are an integral part of these financial statements. 39 COLLINS ALTERNATIVE SOLUTIONS FUND Statement of Operations For the Year Ended February 28, 2014 INVESTMENT INCOME Dividend income(1) $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Dividend expense Administration and accounting fees Interest expenses Federal and state registration fees Transfer agent fees and expenses Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Custody fees Reports to shareholders Trustees’ fees and related expenses Distribution fees – Class A Other expenses TOTAL EXPENSES Plus recoupment of expenses reimbursed by Adviser (Note 4) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments Futures contracts ) Swap contracts ) Forward contracts Securities sold short ) Foreign currency translation ) Purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments Futures contracts ) Swap contracts Forward contracts Securities sold short ) Foreign currency translation Purchased options ) Written options ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ Net of $1,695 in foreign withholding tax and issuance fees. The accompanying notes are an integral part of these financial statements. 40 COLLINS ALTERNATIVE SOLUTIONS FUND Statements of Changes in Net Assets Year Ended Period Ended February 28, February 28, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on: Investments Futures contracts ) Swap contracts ) ) Forward contracts Securities sold short ) ) Foreign currency translation ) Purchased options ) ) Written options Net change in unrealized appreciation (depreciation) on: Investments Futures contracts ) ) Swap contracts ) Forward contracts ) Securities sold short ) ) Foreign currency translation ) Purchased options ) Written options ) FROM DISTRIBUTIONS Net investment income – Class A(2) ) — Net investment income – Institutional Class ) ) Net realized gain on investments – Class A(2) ) — Net realized gain on investments – Institutional Class ) ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Institutional Class Proceeds from shares sold – Class A(2) — Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class Net asset value of shares issued to shareholders in payment of distributions declared – Class A(2) — Payments for shares redeemed – Institutional Class ) ) Payments for shares redeemed – Class A(2) ) — Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period — End of Period $ $ ACCUMULATED NET INVESTMENT INCOME (LOSS) $ ) $ The Institutional Class shares commenced operations on April 30, 2012. The Class A shares commenced operations on July 31, 2013. The accompanying notes are an integral part of these financial statements. 41 COLLINS ALTERNATIVE SOLUTIONS FUND Financial Highlights Per Share Data for a Share Outstanding Throughout the Year/Period Institutional Class Year Ended Period Ended February 28, February 28, Net Asset Value, Beginning of Year/Period $ $ Income from investment operations: Net investment loss(2) ) ) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) From net realized gain on investments ) Total distributions paid ) ) Net Asset Value, End of Year/Period $ $ Total return(4)(5) % % Supplemental Data and Ratios: Net assets, end of year/period (000’s) $ $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(6) % % Excluding dividends and interest expense on short positions(6) % % After waivers and reimbursements or recoupment of expenses(6) % % Excluding dividends and interest expense on short positions(6) % % Ratio of net investment loss to average net assets: Before waivers and reimbursements of expenses(6)(7) )% )% After waivers and reimbursements or recoupment of expenses(6)(7) )% )% Portfolio turnover rate(5)(8) % % The Institutional Class shares commenced operations on April 30, 2012. Per share net investment loss was calculated using average shares outstanding. Less than 0.05 cent per share. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized for periods less than one year. Annualized for periods less than one year. The net investment loss ratios include dividends and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. The accompanying notes are an integral part of these financial statements. 42 COLLINS ALTERNATIVE SOLUTIONS FUND Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Class A Period Ended February 28, Net Asset Value, Beginning of Period $ Income from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) From net realized gain on investments ) Total distributions paid ) Net Asset Value, End of Period $ Total return(3)(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(5) % Excluding dividends and interest expense on short positions(5) % After waivers and reimbursements of expenses(5) % Excluding dividends and interest expense on short positions(5) % Ratio of net investment loss to average net assets: Before waivers and reimbursements of expenses(5)(6) )% After waivers and reimbursements of expenses(5)(6) )% Portfolio turnover rate(4)(7) % The Class A shares commenced operations on July 31, 2013. Per share net investment loss was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized. Annualized. The net investment loss ratios include dividends and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. The accompanying notes are an integral part of these financial statements. 43 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements February 28, 2014 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Collins Alternative Solutions Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust.The investment objective of the Fund is long-term capital appreciation through absolute returns while maintaining a low correlation over time with the major equity and bond markets.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Fund became effective on April 30, 2012 and commenced operations on April 30, 2012 and July 31, 2013 for the Institutional Class and Class A shares, respectively.Class A shares are subject to an initial maximum sales charge of 5.00% imposed at the time of purchase and 0.50% may be charged on purchases greater than $1,000,000 redeemed within twelve months of purchase.Each class of shares has identical rights and privileges except with respect to distribution fees, sales charges, and voting rights on matters affecting a single class of shares.Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Collins Capital Investments, LLC (the “Adviser”), the Fund’s investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the security is traded. Fund securities including common stocks, convertible preferred stocks, exchange traded funds and rights, listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and ask prices on such day and will generally be classified as Level 2.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the 44 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements (Continued) February 28, 2014 Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”).If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.The Fund’s Pricing Services use multiple valuation techniques to determine fair value.In instances where sufficient market activity exists, the Pricing Services may utilize a market-based approach through which quotes from market makers are used to determine fair value.In instances where sufficient market activity may not exist or is limited, the Pricing Services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value and generally will be classified as Level 2.Fixed income securities including corporate bonds, convertible bonds, municipal bonds and bank loans are normally valued on the basis of quotes obtained from brokers and dealers or a Pricing Service.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy.Fixed income securities purchased on a delayed-delivery basis are typically marked to market daily until settlement at the forward settlement date.Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded and the option will generally be classified as Level 2.Futures contracts are valued at the last sale price at the closing of trading on the relevant exchange or board of trade.If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and ask prices as of the close of such exchange or board of trade. Over-the-counter financial derivative instruments, such as foreign currency contracts, futures, or swaps agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors.These contracts are normally valued on the basis of broker dealer quotations or a Pricing Service at the 45 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements (Continued) February 28, 2014 settlement price determined by the relevant exchange.Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a pricing service provider using a series of techniques, including simulation pricing models.The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates.Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Statement of Assets and Liabilities. Swap agreements are generally traded over the counter and are valued by a Pricing Service using observable inputs.In the event the Adviser determines the price of a swap in this manner does not represent market value, the fair value of the subject swap shall be determined in accordance with the Trust’s fair value procedures. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of February 28, 2014: 46 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements (Continued) February 28, 2014 Level 1 Level 2 Level 3 Total Assets(1): Common Stocks $ $ $
